 Case: 1:16-cv-11282 Document #: 115 Filed: 06/06/19 Page 1 of 1 PageID #:785

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Jasmine Cox, et al.
                                        Plaintiff,
v.                                                         Case No.: 1:16−cv−11282
                                                           Honorable Andrea R. Wood
Personnel Staffing Group, LLC
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 6, 2019:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: Settlement conference
held on 6/6/19. The parties were unable to revolve the case. All matters relating to the
referral of this matter having been addressed, this case is returned to the District Judge. If
settlement becomes a realistic possibility in the future, a new referral can be generated.
Referral terminated. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
